 1 NICHOLAS F. REYES, #102114
   LAW OFFICES OF NICHOLAS F. REYES
 2 1107 R STREET
   FRESNO, CA 93721
 3 Telephone: 559-486-4500
   Facsimile: 559-486-4533
 4 Email: nfreyeslaw@gmail.com

 5 Attorney for Defendant
   JUAN MORALES-BRAMBILA
 6

 7                           IN THE UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9   UNITED STATES OF AMERICA,                          CASE NO. 1:15-CR-00207-DAD
10                               Plaintiff,             STIPULATION TO CONTINUE
                                                        SENTENCING AND ORDER
11   v.
12   JUAN MORALES-BRAMBILA,
13                               Defendant.
14

15          Defendant, JUAN MORALES-BRAMBILA, by and through his counsel of record,
16 NICHOLAS F. REYES, and Plaintiff, UNITED STATES OF AMERICA, by and

17 through its counsel of record, KIMBERLY A. SANCHEZ, Assistant United States Attorney

18 for the Eastern District of California, hereby stipulate that the sentencing in the above-

19 referenced case currently scheduled for Monday, March 4, 2019, at 10:00 a.m. be continued
20 to Monday, August 26, 2019, at 10:00 a.m. in the courtroom for the Honorable Dale A.

21 Drozd, District Judge.
            Good cause exists for this continuance as all parties in this matter would benefit from
22
     a sentencing date close in time since all defendants have similar facts, age, and lack of
23
     criminal history.
24

25 IT IS SO STIPULATED
                                                        Respectfully submitted,
26

27 Dated: 02/27/19                                      /s/ Nicholas F. Reyes
                                                        NICHOLAS F. REYES
28                                                      Attorney for Defendant
                                                    1
29

30
 1

 2

 3
     IT IS SO STIPULATED
 4

 5
     Dated:02/27/19                                   /s/ Kimberly A. Sanchez
 6                                                    KIMBERLY A. SANCHEZ
                                                      Assistant U.S. Attorney
 7

 8
                                              ORDER
 9
           The court has reviewed and considered the stipulation of the parties to continue the
10
     sentencing in this case. Good cause appearing, the sentencing hearing as to the above-named
11
     defendant currently scheduled for March 4, 2019, is continued until August 26, 2019,
12
     at 10:00 a.m. in courtroom 5 before District Judge Dale A. Drozd.
13
     IT IS SO ORDERED.
14

15      Dated:   February 27, 2019
                                                  UNITED STATES DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25
26

27

28
                                                  2
29

30
